Citation Nr: 0213060	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disability due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active service from January 1965 to December 
1968, including a period of service in the Republic of 
Vietnam.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

This case was previously before the Board in September 1998.  
At that time, the Board denied service connection for 
diarrhea as the result of Agent Orange exposure and service 
connection for a cerebral vascular accident secondary to 
service-connected PTSD.  The Board remanded the current 
issue.


FINDING OF FACT

The veteran's skin disorder, currently diagnosed as comedonal 
acne, was not present in service or for many years later, and 
it was not caused by any incident of service, including 
exposure to Agent Orange during Vietnam service.


CONCLUSION OF LAW

A chronic skin was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2001), as amended by 38 U.S.C. § 1116 (f) (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims service connection for a skin disability 
as a result of herbicide (e.g., Agent Orange) exposure during 
his service in Vietnam.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107), which applies to all pending claims for 
VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  

In this regard, the VA has a duty to notify a claimant and 
his or her representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  Additionally, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA states that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Through correspondence, the rating decision, the statement of 
the case, and the September 1998 Board remand, the VA has 
notified the veteran of the evidence needed to substantiate 
his claim and the pertinent law and regulations.  While the 
service medical records are shown to be unavailable, all 
identified medical records have been obtained, the veteran 
has been provided a VA examination.  With regard to the 
unavailability of the veteran's service medical records, he 
does not claim treatment for any specific skin condition 
during service.  The evidence compiled with respect to the 
veteran's claim does not point to the existence of any 
additional evidence that would be relevant.  The Board is 
satisfied that the facts relevant to the claim have been 
properly developed to the extent possible. The notice and 
duty to assist provisions of the law have been satisfied. 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, chloracne or other acneform diseases consistent with 
chloracne will be rebuttably presumed to have been incurred 
in service if manifest to a compensable degree within 
specified periods, even if there is no record of such disease 
during service: 38 U.S.C.A. § 1116(f) (est; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  See also Chase v. West, 13 Vet.App. 
413 (2000).

Pursuant to the "new" 38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001), 
there is now a presumption that a veteran who served in 
Vietnam was exposed to herbicides in the absence of 
affirmative evidence to the contrary.  As the case does not 
turn on whether the veteran was exposed to Agent Orange, but 
rather the result of such exposure, such exposure is presumed 
but does not affect the outcome as explained below.  

As previously indicated the service medical records have been 
requested from the National Personnel Records Center, who 
have informed the RO that the records could not be located.  
In any event the veteran does not claim treatment for a skin 
condition in service.  The post service medical records show 
that the veteran received intermittent treatment at VA and 
private facilities from 1975 to 1997 for various disorders.  
The first clinical evidence of a skin disorder was in January 
1995 when he was seen at a VA facility for follow up for an 
excision of a seborrheic keratosis lesion of the forehead.  
In February 1995 there was an impression of acne vulgaris.  
Other skin disorders that have been noted include sebaceous 
cysts and comedonal acne.  

A VA examination was conducted by a dermatologist in July 
2000.  At that time the veteran said that for 20 years he had 
had intermittent blackheads and what were described as cysts 
on the back.  He also reported an intermittent skin rash of 
the groin and lower extremities which was not present on 
examination.  The evaluation showed 2 comedones on the face 
and several comedones and inflammatory papules on the back.   
No retroauricular lesions were observed.  No inflammatory or 
acneform lesions were observed on his face.  No other 
suspicious

The impression was mild comedonal acne and the examiner said 
it was uncertain whether such were related to dioxin.  The 
examiner stated that typically, Chloracne generally involved 
the areas of the face, the retroauricular areas and scrotum.  
The veteran did not have any significant number of lesions in 
these areas.  The examiner stated that the cysts which the 
veteran spoke of epidermal cysts and possible incidental in 
nature.  Overall the acneiform disorder was classified as 
mild.  

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not show that the veteran 
possesses medical expertise and it is not contended 
otherwise. 

In this regard the first clinical evidence of a skin disorder 
was many years after service.  The recent VA examination did 
not confirm the presence of Chloracne or other acneform 
diseases consistent with chloracne.  The examination showed 
that he had comedonal acne.  Accordingly, service connection 
for a skin disorder may not be presumptively attributable to 
active duty.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The VA examiner in July 2000 was 
unable to determine whether the comedonal acne was related to 
exposure to Agent Orange.  Also, there is no medical evidence 
of record which establishes such a relationship between his 
skin disorder and military service, to include exposure to 
Agent Orange.  To state otherwise is resorting to 
speculation.  Accordingly the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Under such circumstances, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a skin disability is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

